134 F.3d 379
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Linda C. SCHMID, Plaintiff-Appellant,v.Kenneth S. APFEL*, Commissioner of SocialSecurity, Defendant-Appellee.
No. 97-35412.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.***Decided Jan. 16, 1998.

Before BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Linda C. Schmid appeals the district court's order affirming the final decision of the Commissioner of the Social Security Administration denying her application for disability benefits pursuant to Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 423, 1382.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo, see Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir.1996), and must affirm the decision of the Administrative Law Judge ("ALJ") if it is supported by substantial evidence and the ALJ applied the correct legal standard.  See Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.1989).  We affirm.


3
Schmid contends that the ALJ erred by relying on the conclusion as to disability of one treating physician rather than on the findings of two other treating physicians and by relying on the opinion of a non-examining psychologist who concluded that Schmid was not suffering from a mental impairment.  These contentions lacks merit.


4
The ALJ stated specific and legitimate reasons, supported by substantial evidence in the record, for rejecting the opinion of Schmid's internist, Dr. Chow, in favor of the opinion of her rheumatologist, Dr. Stevenson, on the issue of disability.  See id. at 751;  see also Smolen, 80 F.3d at 1285 (stating that opinion of specialist about medical issues related to area of specialization is given more weight than opinion of non-specialist).1


5
Also, because the opinion of the non-examining psychologist, Dr. McKnight, was not inconsistent with the report of the examining psychologist, Dr. Lawless, and was supported by other evidence in the medical records, substantial evidence supported the ALJ's conclusion that Schmid did not suffer from a severe mental impairment.  See Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir.1995).


6
Accordingly, the ALJ's determination that Schmid was not disabled is supported by substantial evidence.  See Magallanes, 881 F.2d at 750.


7
AFFIRMED.



*
 Kenneth S. Apfel, who was sworn in as Commissioner of the Social Security Administration on September 29, 1997, is substituted as the defendant-appellee pursuant to Fed.  R.App. P. 43(c)(1)


**
 * The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Our review of the medical record indicates that Schmid's previous rheumatologist, Dr. Wong, diagnosed her condition but did not address the issue of disability.  Accordingly, the ALJ did not reject the opinion of Dr. Wong